Name: Commission Implementing Decision (EU) 2016/1918 of 28 October 2016 concerning certain safeguard measures in relation to chronic wasting disease (notified under document C(2016) 6815) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: trade;  international trade;  agricultural policy;  agricultural activity;  European construction;  Europe;  means of agricultural production
 Date Published: 2016-11-01

 1.11.2016 EN Official Journal of the European Union L 296/21 COMMISSION IMPLEMENTING DECISION (EU) 2016/1918 of 28 October 2016 concerning certain safeguard measures in relation to chronic wasting disease (notified under document C(2016) 6815) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (1), and in particular Article 4 thereof, Whereas: (1) Article 4 of Regulation (EC) No 999/2001 provides that safeguard measures in relation to Transmissible Spongiform Encephalopathies (TSE) may be adopted by the Commission in accordance with the principles and provisions set out in Article 10 of Council Directive 90/425/EEC (2). (2) In accordance with point 1.1.2 of Part I of Annex I to the Agreement on the European Economic Area (the EEA Agreement) (3), for the purposes of the EEA Agreement, Article 10 of Directive 90/425/EEC does not apply and any reference to that provision is to constitute a reference to paragraph 3 of the introductory part of Part I of Annex I to the EEA Agreement. In accordance with point (a) of that paragraph, if the Union intends to adopt safeguard measures in relation to an EFTA State, it is to inform that EFTA State without delay. Furthermore, the proposed measures are to be notified without delay to each Contracting Party of the EEA Agreement and to the EFTA Surveillance Authority. On 17 June 2016, the Commission informed Norway of its intention to adopt a safeguard measure concerning live cervids from Norway due to several cases of chronic wasting disease detected in Norway. On 28 June 2016, the Commission notified the proposed measure to the Contracting Parties of the EEA Agreement, and on 30 August 2016, it notified them to the EFTA Surveillance Authority. (3) Chronic wasting disease is a TSE of cervids which is infectious and thus can cause disturbance to trade within the Union, imports into the Union and exports to third countries. (4) In the event of an outbreak of that disease, there is a risk that the disease might spread to other cervid populations and other regions. As a result, it may spread from one Member State or EFTA State of the European Economic Area (EEA EFTA State) to another Member State or EEA EFTA State and to third countries through movements of live cervids. (5) Norway has informed the Commission of several cases of chronic wasting disease confirmed in its territory since the beginning of April 2016 and has adopted on 11 July 2016 a temporary measure to prohibit the export from Norway of live cervids until 1 January 2017, without prejudice to specific derogations. (6) In order to prevent any unnecessary disturbance to trade within the Union and the European Economic Area, and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to adopt at Union level a prohibition of the movement of live cervids from Norway into the Union, without prejudice to specific derogations. For practical reasons, that prohibition should apply to live cervids moved in conjunction with human activity, but not to movements of wild cervids crossing the border of Norway without any human intervention. (7) Due to the low animal health risk that movements of live cervids from Norway to Sweden or Finland for immediate slaughter in the country of destination represent, it should provide for a derogation to allow for such movements, provided that the Member State of destination gives its written consent. (8) The traditions of cross-border seasonal grazing of reindeer and movements of reindeer to be used in cultural or sportive events between Norway and Sweden should be taken into account. In this respect, specific derogations should exceptionally be laid down. Due to the animal health risk that movements allowed by these derogations represent, notably in terms of environmental contamination with chronic wasting disease prions in the areas of destination, such movements should be restricted to defined areas in Sweden, and dispatch of live cervids from those areas should be prohibited, with the exception of dispatch to the rest of Sweden, to Norway or to Finland for direct slaughter, provided that the Member State of destination gives its consent. (9) The Norwegian-Finnish Reindeer Fence between Norway and Finland provides animal health protection for live cervids in the territory of Finland. However, that fence does not follow precisely the Norwegian-Finnish border, and is at certain locations situated a few kilometres in the territory of Finland or a few kilometres in the territory of Norway. The prohibition on the movement of live cervids from Norway into the Union should therefore not apply to movements of cervids for grazing from Norway to Finland up to the Norwegian-Finnish Reindeer Fence or movements of reindeer from Finland which have grazed in Norway up to the Norwegian-Finnish Reindeer Fence and move back to Finland. For the purpose of legal consistency, the dispatch of live cervids from the areas in Finland up to the Norwegian-Finnish Reindeer Fence should be prohibited, with the exception of dispatch to the rest of Finland, to Norway or to Sweden for direct slaughter. (10) The prohibition should be temporary, and subject to review, by 31 December 2017, of the epidemiological situation and of the necessity of the prohibition. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 For the purpose of this Decision, the following definitions shall apply: (1) live cervids means live animals of the family Cervidae; (2) live reindeer means live animals of the genus Rangifer. Article 2 1. The movement of live cervids from Norway into the Union shall be prohibited. 2. By way of derogation from paragraph 1, the following movements of live cervids shall be permitted: (a) movements of live reindeer for seasonal grazing from Norway to the areas in Sweden listed in the Annex, or back to the areas in Sweden listed in the Annex after seasonal grazing in Norway, provided that the competent authority of Sweden gives its prior written consent to such movement; (b) movements of live reindeer for seasonal grazing from Norway to the areas in Finland listed in the Annex; (c) movements of live reindeer from Finland which have grazed in Norway in the area located between the Norwegian-Finnish border and the Norwegian-Finnish Reindeer Fence and return to Finland; (d) movements of live cervids from Norway to Sweden or Finland for direct slaughter, provided that the competent authority of the Member State of destination gave its prior written consent to such movement; (e) movements of live reindeer from Norway to the areas in Sweden listed in the Annex for sportive or cultural events, or after having taken part in sportive or cultural events, provided that the competent authority of Sweden gives its prior written consent to the movement of each consignments; (f) transit of live cervids from Norway through Sweden or Finland and destined to Norway, provided that the competent authority of the Member State of transit gave its prior written consent. Article 3 1. The Member States concerned shall prohibit the dispatch of live cervids from the areas listed in the Annex. 2. By way of derogation from paragraph 1, the dispatch of live cervids for direct slaughter from the areas in Sweden listed in the Annex to the rest of Sweden or to Finland shall be permitted, provided that the competent authority of destination gave its prior written consent to such movement. 3. By way of derogation from paragraph 1, the dispatch of live cervids for direct slaughter from the areas in Finland listed in the Annex to Sweden shall be permitted. In addition, the dispatch of live cervids for direct slaughter from the areas in Finland listed in the Annex to the rest of Finland shall be permitted provided that the competent authority of Finland gave its prior written consent to such movement. 4. By way of derogation from paragraph 1, the dispatch of live cervids from the areas listed in the Annex to Norway shall be permitted provided that the competent authority of Norway gave its prior written consent. Article 4 This Decision shall apply until 31 December 2017. Article 5 This Decision is addressed to the Member States. Done at Brussels, 28 October 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 147, 31.5.2001, p. 1. (2) Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (OJ L 224, 18.8.1990, p. 29). (3) OJ L 1, 3.1.1994, p. 3. ANNEX 1. The areas of Sweden referred to in Articles 2(2)(a), 2(2)(e), 3(1), 3(2) and 3(4)  the county of Norrbotten,  the county of VÃ ¤sterbotten,  the county of JÃ ¤mtland,  the county of VÃ ¤sternorrland,  the Ã lvdalen municipality in the county of Dalarna,  the municipalities of Nordanstig, Hudiksvall and SÃ ¶derhamn in the county of GÃ ¤vleborg. 2. The areas of Finland referred to in Articles 2(2)(b), 3(1), 3(3) and 3(4)  the area located between the Norwegian-Finnish border and the Norwegian-Finnish Reindeer Fence.